Bleckley, Chief Justice.
1. By written contract, title to all the crops was to remain in the landlord until the rent and advances were fully satisfied and paid. 'A note was given for the rent, payable in cotton. The tenant died in July, the cultivation of the crop being unfinished. The landlord, as we infer from the record, put Riddle in possession to finish the cultivation. Whether he could do this rightfully depended on circumstances. As the crop was his, if it was reasonably necessary under all the circumstances for him to enter to preserve his rights, he could do so lawfully. This does not militate with Wadley v. Williams, 75 Ga. 272. In that case, the renting seems to have been without any special contract reserving title to the crop. Here such a contract was made, and was legal. DeVaughn v. Howell, 82 Ga. 336. The county court erred in excluding that contract when it was offered in evidence.
2. The warrant for intrusion, issued at the instance of the temporary administrator of the tenant, embraced the dwelling-house-and out-houses appurtenant thereto. There is some indication in .the record that the opposite party offered to prove that the entry into these houses was with the consent of the tenant’s widow. If so it was lawful. We think that by analogy to section 1768 of the code, the widow was entitled to the possession of these houses, and if the entry was with her consent the administrator .had no right to complain. The court erred in not sustaining the certiorari.

Judgment reversed.